Per Curiam:
This is an action for divorce. By an order entered January 34, 1910, a counsel fee of $350 and alimony at the rate of §50 per week were awarded to the defendant. This is the second application since said order was made for an additional allowance by way of counsel fees and for legal expenses incurred or to be incurred for the defense, and was made by way of an order to show cause under which application was made for varied sums aggregating upwards of §6,000. The learned Special Term did not pass upon the application, but directed a reference to determine the financial condition of the plaintiff. Upon *900the argument upon this appeal, counsel for the plaintiff admitted his ability to pay any sum fixed by the court upon the application. The order appealed from appointing a referee is, therefore, reversed. The main ground for the large allowance asked for is to enable the defendant to send an attorney to Austria for the purpose of examining proposed witnesses to enable her to frame written interrogatories. We are satisfied from an examination of these papers that such procedure is unnecessary and that she has in her possession abundant information to enable proper written interrogatories to be framed. We are also of the opinion that the claims made for expenses heretofore rendered are inordinate. An additional counsel fee of $500 will be allowed to cover and include all services to be rendered to the time of and including the trial, and such written interrogatories as are to be framed under the permission to take testimony, heretofore allowed, must be prepared and submitted within ten days after the entry and service of the order to be entered hereon. No costs upon this appeal to either party. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed and orders to be entered as directed in opinion. Settle order on notice. _